DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Examiner acknowledges the election without traverse of species II claims 1, 3, 4-8, 12, 14-16, 19, and 20 in the reply filed 10/22/2021. Examiner herein withdraws the requirement for election between species I and II. Species I and II, corresponding to claims 1-8 and 12-20, are examined herein. Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species III and IV, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites a common node coupled to a plurality of signal paths, a first node coupled to a first test path, and a second node coupled to a second test path, but does not recite any information as to the relative locations of said nodes, such as whether the common node is at the path outputs and the first and second node at inputs, or vice versa, as shown in Figs. 1A-D. The scope of the claim includes embodiments such as all nodes being located at path inputs, all nodes being located at path outputs, the common node being coupled to a combination of path inputs and outputs, nodes being located within the paths, etc. It is therefore unclear how the first and second signals are being “provided” to the signal paths.
The claim further does not recite any relationship between the first and second signals; in particular, it does not recite that one is generated from the other by the “Calibration Circuits” as shown in Figs. 1A-D and recited in claim 8. It is therefore unclear how the first and second signals are related, or if they are related at all. If not related, the “measurement signal of the selected signal path” obtained by mixing the first and second signals would not appear to provide any information about the signal path, such as the phase or amplitude information recited in claims 2-3 and 5-7. 
The claim further recites test paths only for first and second signal paths of the recited “plurality of signal paths”. It would therefore appear to be impossible to transmit the second signal over any selected signal path as recited in lines 10-11. It is therefore unclear what signal paths can be selected.
For at least these reasons, the scope of claim 1 cannot be clearly determined.



Claims 17 and 19 are indefinite because, as discussed with respect to claim 1 above, they do not recite the necessary relationship between the first and second signals, and because they recite test paths only for the first and second signal paths. Without a test path for the other signals paths, it is unclear how, if chosen, the mixing in lines 16-17 of each claim can be performed.

Regarding claims 18 and 20, lines 4-5 of each claim appear to require the selected signal path to not be the first signal path. Examiner recommends adding language specifying that the selected signal path is not the first signal path.

The remaining claims are dependent. 


Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pivit (US 9,113,346).

Regarding claim 1, Pivit teaches, as best can be told, a method for signal path measurement, the method comprising: 

providing a second signal (566 or 567), over a first test path (531), to a first node coupled to a first signal path of the plurality of signal paths (590, 400); 
providing the second signal, over a second test path (532), to a second node coupled to a second signal path of the plurality of signal paths (a comparator 400 is provided for each test path 532-534), wherein a difference in phase delay between the second test path and the first test path comprises a first known phase delay (“equal length” 11:42-46 gives a phase delay difference of zero); 
selecting a signal path from the plurality of signal paths (12:4-7 “consecutively”); 
transmitting, over the selected signal path, one of the first signal and the second signal (the second signal is transmitted over the path); and 
mixing the first signal with the second signal to obtain a measurement signal of the selected signal path (400, Fig. 5, with details shown in Fig. 4, including mixer).

Regarding claim 2, Pivit appears to teach that the measurement signal comprises phase information of the selected signal path (“phase-difference” 430, Fig. 4), the first node comprises an output node of the first signal path (590, 400 are at the output of the transmitter chain of TRX 580 on path 7), and the method further comprises rotating, by a phase rotation circuit of the selected signal path, the first signal (9:45-48).



Regarding claims 4 and 5, see Pivit’s Fig. 11, which shows an embodiment comprising a plurality of second nodes and a second test path comprising the first test path as claimed. All phase delays are known (15:58 - 16:3), and all paths would terminate at the common node. Storing and obtaining phase information in order to measure a phase difference is taught at 12:8-17.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pivit (US 9,113,346) in view of OFFICIAL NOTICE.

Regarding claim 6, Pivit does not appear to teach calibrating such that first and second phase differences between first, second, and third signal paths are the same as claimed. However Examiner takes OFFICIAL NOTICE that it is well-known to calibrate an antenna array such that this condition is satisfied. Equal phase differences as claimed provide increased gain in a desired beam direction. It would have been obvious to modify Pivit as claimed in order to increase gain.

Allowable Subject Matter

Claims 7 and 8 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not appear to teach measuring differences between amplitude changes of first and second paths as recited in claim 7, or mixing the first signal with a third signal to obtain the second signal as recited in claim 8.

Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art does not appear to teach at least wherein the second signal comprises a second frequency different from the first frequency.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Izumi (US 2006/0202891) teaches a method for receive signal path measurement wherein a reference signal is generated (123, 132), transmitted over a selected signal path (510 and 121; selection performed by 531, 532), and compared with the reference signal (122) in order to adjust phase and amplitude (para. [0033]).

	Lewis (US 5,644,316) teaches a method for receive signal path measurement wherein first and second signals corresponding to input and output nodes of a plurality of signal paths are compared in order to adjust circuits of said paths (abstract, cover figure, “RELATIVE RF MEASUREMENT EQUIPMENT”).

	Rucki (US 2013/0260844 teaches a method for transmit and receive signal path measurement using test paths coupled in series to signal paths (Figs. 1-3).

	Choi (US 2006/0111050) teaches a method for transmit and receive signal path measurement (Figs. 2A-B, 5, 7) wherein a reference signal is generated (502/703), transmitted through a signal path (505-508/706-709), and compared to said reference signal (511/712) to provide a measurement signal (calibration vector 512/715)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648